       Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 1 of 31




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


JOHN W. FRIDAY, on behalf of himself
and all others similarly situated,
                                                      CASE NO.: 2:18-cv-2701
                       Plaintiff,
                                                      CLASS ACTION COMPLAINT
v.
                                                      JURY TRIAL DEMANDED
ALLURA USA LLC, PLYCEM USA LLC
D/B/A ALLURA, PLYCEM USA, INC.,
ELEMENTIA USA, INC.,
ELEMENTIA S.A.B. De. C.V.,
.

                  Defendants.
______________________________________

                                CLASS ACTION COMPLAINT

       Plaintiff John W. Friday, by and through the undersigned counsel, brings this action on

his own behalf and on behalf of a class of persons and entities defined herein against Defendants

Allura USA LLC; Plycem USA LLC doing business as Allura; Plycem USA, Inc.; Elementia

USA, Inc.; and Elementia, S.A.B. De C.V. (collectively “Defendants”). Upon information and

belief, and based on the investigation of counsel to date, Plaintiff alleges the following:

                                       NATURE OF CASE

       1.      This is a class action asserting unfair and deceptive trade practices in violation of

the Kansas Consumer Protection Act (Kan. Stat. Ann § 50-262 et seq.), negligence, breach of

implied warranty of merchantability, breach of implied warranty of fitness for a particular

purpose, fraudulent misrepresentation, fraudulent concealment, and unjust enrichment. For these

claims, Plaintiff, on his behalf and on the behalf of others similarly situated, seeks damages and

declaratory relief in connection with defective fiber cement siding (the “Siding”) designed,
       Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 2 of 31




manufactured, marketed, advertised, produced, distributed, sold, and delivered by Defendants.

        2.        Defendants manufacture, market, advertise, produce, sell, distribute, and deliver

their products throughout the United States, including the State of Kansas.

        3.        Defendants have misrepresented and continue to misrepresent the nature, quality,

and effectiveness of their Siding through their marketing, advertising, and other representations.

        4.        For example, Defendants explicitly guarantee that their Siding will last at least

50-years; however the Siding begins to manifest premature failure within the first 5 years after

installation.

        5.        Defendants represent that the Siding will be free from manufacturing defects in

material and workmanship.

        6.        But, the Siding is not free from all manufacturing defects in material and

workmanship.

        7.        Upon information and belief, the fiber cement Siding is made with excessive

amounts of fly ash, causing the Siding to be too brittle for use as an exterior building product

(the “Defect”).

        8.        The Defect, while present from at least the point of sale, is latent and, thus, is not

discoverable to consumers until later when manifestations of the Defect appear. Manifestations

include, but are not limited to the Siding cracking, chipping, flaking, breaking, splitting, and

failing to perform as promised. The aforementioned damages, if left unrepaired, create paths for

leakage into the home, causing additional damage to framing, insulation, and other property in

the home.




                                                   −2−
       Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 3 of 31




       9.         When Defendants receive complaints about their Siding, Defendants misrepresent

the cause of the problems as being due to installation errors, and affirmatively represent that the

Siding does not suffer from defects.

       10.        Defendants have made and continue to make false, unfair, misleading, deceptive,

wrongful, and/or fraudulent representations and omissions in their marketing, advertising, and

sale of the Siding.

       11.        Defendants omit from their marketing, sales, and advertising material the fact that

they utilize excessive fly ash in their fiber cement Siding, and the risks and consequences that

can and do result from the use of the amount of fly ash utilized in the Siding.

       12.        Examples of false, unfair, misleading, deceptive, wrongful, and/or fraudulent

representations include, but are not limited to, the following:

             a.       “Allura provides a top quality, fiber cement product using [it’s] advanced
                      formulation and quality control monitoring.” 1
             b.       “With Allura there’s no warping,…[or] weather [ ] damage; just gorgeous
                      siding that’s beautifully tough.” 2
             c.       The Siding is “[s]ustainable and durable” 3
             d.       The Siding is “specially formulated for high performance, look[s] like natural
                      wood but [is] …moisture…resistant with the strength and durability to handle
                      any kind of weather in any climate.” 4
             e.       The Siding is “[v]irtually maintenance-free” 5
             f.       “When it comes to the natural look you want with none of the hassles, Allura
                      Fiber Cement products are all you need. • Durable, engineered to endure harsh
                      weather & high wind climates…Best ROI for homeowners* for 8 years in a

1
  https://www.allurausa.com/uploads/resources/128/ALLCO-
0355_Overall_Brochure_w_All_Colors_8.5x11_MECH2_fixed_nocrops.pdf (last accessed
12.18.18).
2
  https://www.allurausa.com/fiber-cement-siding-products/lap-siding (Last accessed 12.18.18).
3
  Id.
4
  https://www.allurausa.com/about (last accessed 12.17.18).
5
  https://www.allurausa.com/fiber-cement-siding-products/lap-siding (last accessed 12.18.18).

                                                  −3−
          Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 4 of 31




                   row.” 6
          13.   Despite what Defendants’ representations would have consumers believe,

Defendants’ Siding does not and cannot satisfy these promises upon which consumers rely.

          14.   Instead, the Siding – advertised as an exterior product – is vulnerable when

exposed to regular weather cycles, including hot and cold temperatures, such that the Siding

contracts and expands, cracks, chips, flakes, breaks, splits, creates leakage paths, and

prematurely fails as a result of the brittleness caused by the Defect.

          15.   Defendants have long known or should have known of the Siding’s defective

nature.

          16.   Yet, Defendants charge a premium for the Siding using false, misleading, unfair,

deceptive marketing in an effort to dupe homeowners, contractors, and builders into purchasing

the Siding for prices that exceed their true value. Defendants have pursued and continue to

pursue this course of conduct in order to profit off of unassuming, trusting consumers seeking a

quality siding product.

          17.   Plaintiff and Class Members are consumers who were misled or deceived by

Defendants’ omissions and false, deceptive, misleading, unfair representations and as a result

purchased the Siding.

          18.   Plaintiff, Class Members, contractors, and builders would not have purchased the

Siding had Defendants disclosed accurate information about the product and not misrepresented

the Siding.

          19.   As a result of the Defect and Defendants’ conduct, Plaintiff and members of the

6
 https://www.allurausa.com/uploads/resources/128/ALLCO-
0355_Overall_Brochure_w_All_Colors_8.5x11_MECH2_fixed_nocrops.pdf (last accessed
12.18.18).

                                                −4−
        Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 5 of 31




Class have been injured and suffered damages by, inter alia, being subjected to the unfair and

deceptive marketing, purchasing the Siding that they would not otherwise have purchased had

they known of the Defect, being forced to pay for repairs and installation of new replacement

Siding, despite the product being marketed as a 50-year product, and damage to their property –

other than the Siding.

        20.     Plaintiff, thus, brings this class action against Defendants on behalf of himself and

on behalf of all individuals similarly situated seeking damages and appropriate equitable relief

given that Defendants’ conduct violates well-established contract, tort, and consumer protections

laws.

                                  JURISDICTION AND VENUE

        21.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1332(d)(2) and the Class Action Fairness Act, in that (i) there is complete diversity, (ii)

the amount in controversy exceeds $5,000,000.00exclusive of interests and costs, and (iii) there

are 100 or more members of the proposed Plaintiff Class.

        22.     Venue is proper in this District, pursuant to 28 U.S.C. §1391, because Plaintiff

resides in this Judicial District, and a substantial part of the events or omissions giving rise to

Plaintiff’s claims occurred in this Judicial District.

        23.     In addition, Defendants do business and/or transact business in this Judicial

District, and therefore, are subject to personal jurisdiction in this Judicial District and reside here

for venue purposes.

                                           THE PARTIES

        24.     Plaintiff John Friday is a citizen and resident of Leavenworth County, and resides

at 525 Pleasant Street, Tonganoxie, Kansas.

                                                 −5−
       Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 6 of 31




       25.        Defendant Allura USA LLC (“Allura USA”) is a subsidiary of Plycem USA LLC

d/b/a Allura (“Allura”) and Plycem USA, Inc. (“Plycem USA”), with a principal place of

business in the State of Texas, and Allura USA transacts and conducts business in Kansas and

has done so at all times relevant to this Complaint.

       26.        Defendant Allura is a corporation organized and existing under the laws of the

State of Delaware with a principal place of business in the State of Texas. Allura transacts and

conducts business in Kansas and has done so at all times relevant to this Complaint.

       27.        Defendant Plycem USA Inc. is a corporation organized and existing under the

laws of the State of Georgia, with a principal place of business in the State of Texas. Plycem

USA Inc. transacts and conducts business in Kansas and has done so at all times relevant to this

Complaint.

       28.        Defendant Elementia USA, Inc. (“Elementia USA”), is a corporation organized

and existing under the laws of the State of Delaware with a principal place of business in the

State of Texas. Elementia USA transacts and conducts business in Kansas and has done so at all

times relevant to this Complaint.

       29.        Defendant Elementia S.A.B. De CV (“Elementia Mexico”), is a corporation

organized and existing under the laws of Mexico. Elementia Mexico transacts and conducts

business in Kansas and has done so at all times relevant to this Complaint.

       30.        At all times relevant herein, Elementia Mexico, Elementia USA, Plycem USA

Inc., Allura, and Allura USA jointly transacted and conducted business in Kansas and continues

to do so today.

       31.        Defendants are the agents and/or alter egos of each other and the corporate

interests of Defendants amalgamated so that they, in effect, operate(d) as one and the same

                                                −6−
          Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 7 of 31




entity.

          32.   Defendants use(d), commingle(d), and combine(d) their resources to design,

develop, manufacture, market, and sell the fiber cement Siding at issue.

          33.   At all times relevant herein, Defendants engaged in actual and/or de facto joint

ventures in relation to the design, development, manufacture, marketing, and sale of the fiber

cement Siding at issue.

                             COMMON FACTUAL ALLEGATIONS

                                   Fiber Cement Siding Generally

          34.   Fiber cement siding is a composite building material made of cement reinforced

by other fibers.

          35.   Fiber cement siding is meant to be a cost-effective, low-maintenance, alternative

to the use of traditional materials, including vinyl and wood.

          36.   Fiber cement siding is meant to be superior to traditional materials because it is

intended to be durable, and should not rot, buckle or warp; and holds paint for several years

longer.

          37.   In general, fiber cement used to create siding, trim, soffits, and other fiber cement

products often consists of wood pulp, water, cement, and materials that act as a filler to the

mixture.

          38.   The exact amounts of each of these ingredients varies among manufacturers.

          39.   Not only do the amounts vary, but the actual materials may vary among

manufacturers with regard to the fillers.

          40.   Upon information and belief, it is common for manufacturers to use grain and/or

silica as fillers in their fiber cement.

                                                −7−
         Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 8 of 31




         41.      Some manufacturers began using fly ash, a by-product of the coal industry, in

their fiber cement mixtures. When used in the appropriate amount, fly-ash can strengthen the

formula of the fiber cement and create a suitable exterior building material.

         42.      Upon information and belief, Defendants use excessive amounts of fly ash such

that their Siding is defective and not able to provide all the benefits typically garnered from use

of fiber cement siding.

               Defendants’ Defective Fiber Cement Siding & Knowledge of the Defect

         43.      “For over 75 years Allura has been manufacturing and distributing fiber cement

exterior building products that include lap siding, panels, soffits, shakes, and exterior trim.” 7

         44.      Upon information and belief, Defendants have sold, directly or indirectly (through

dealers and other retail outlets), thousands of units of Siding nationwide and in the State of

Kansas.

         45.      At all times relevant herein, Defendants were engaged in the design, manufacture,

marketing, sale, supply, delivery, and/or distribution of the fiber cement Siding in the State of

Kansas and across the nation.

         46.      In conjunction with each Siding sale, Defendants represent, market, and advertise

that the Siding is (a) fit for the ordinary purpose for which such goods were used, and (b) free

from defects in materials and workmanship.

         47.      In reality, the Siding is neither fit for its ordinary purpose as an exterior building

material, nor is it free from defects in materials and workmanship.

         48.      Defendants hold themselves out to both the construction industry and the public at

large as providers of superior, quality, and durable products, including the fiber cement Siding

7
    https://www.allurausa.com/about (last accessed 12.18.18).

                                                   −8−
       Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 9 of 31




that is the subject of this litigation.

        49.     But Defendants’ Siding is not of the nature, kind, or quality that Defendants

represent.

        50.     Upon information and belief, Defendants use excessive fly ash when

manufacturing their fiber cement Siding which constitutes the Defect in the product.

        51.     Fly ash is an industrial by-product of coal burning power plants that costs less

than cement.

        52.     So Defendants’ use of fly ash lowers the cost of manufacturing the Siding, given

that Defendants are able to use less expensive materials in the Siding.

        53.     The Defect is, thus, the result of Defendants’ conduct, including fundamental

design, engineering, and manufacturing errors well within Defendants’ area of expertise.

        54.     The Defect exists at the time the Siding leaves the factory and is present at the

time of sale to consumers.

        55.     The Defect is a latent one, so failure may manifest immediately upon installation

or may manifest later in the life of the product, e.g., after repeated expansion and contraction due

to exposure to regular weather patterns.

        56.     Given that the Defect is latent, no reasonable consumer could know or discover

the Defect at the time of sale.

        57.     On the other hand, Defendants knew or should have known that the addition of

excessive fly ash in the fiber cement Siding would result in the damages complained of by many

consumers to Defendants, such as cracking, chipping, flaking, breaking, splitting, leaking, failing

to perform as promised, and prematurely failing shortly after installation.

        58.     Upon information and belief, Defendants knew that the addition of excessive fly

                                               −9−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 10 of 31




ash in the fiber cement Siding would cause premature failure, in that the product would be too

brittle for use as an exterior building product.

        59.     Defendants knew or reasonably should have known the Siding is defective as

designed and manufactured such that the product fails prematurely, eventually permitting

moisture intrusion into the homes, thereby causing additional damage.

        60.     Defendants knew or should have known that the Siding was defective in design

and/or manufacturing, not fit for its ordinary and intended use, and failed to perform in

accordance with the advertisements, marketing materials, and other representations disseminated

by Defendants.

        61.     Moreover, the Siding failed to perform to the reasonable expectations of ordinary

consumers.

        62.     Defendants knew or should have known that the Defect was present at the time

the products left their control, not only because of their expertise regarding the Siding and testing

of the Siding, but also because of the complaints and notices of the Defect that they received

from homeowners, installers, and builders about the damages described herein along with the

short service life of the Siding.

        63.     Defendants knew or should have known about the widespread nature of the

Defect in Kansas.

        64.     Despite knowing of the Defect, Defendants have not notified all purchasers of

homes containing the Defendants’ Siding of the Defect or provided uniform relief.

                                    Complaints of Defective Siding
        65.     Upon information and belief, Defendants have received thousands of complaints

alleging a manufacturing or design defect in the Siding.

                                                   −10−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 11 of 31




          66.   When responding to claims, Defendants uniformly represent to Plaintiff and the

Class that the Siding is not defective, but that the problems were caused by improper

installation    or   some   other   mishandling.       Such   statements     constitute   affirmative

misrepresentations of material fact in light of the known Defect inherent in the Siding

purchased by Plaintiff and the Class.

          67.   Such representations serve to conceal the true nature of Defendants’ defective

Siding.

    Defendants’ False, Misleading, Deceptive, Unfair Marketing, Advertising, & Sale of
                            Defendants’ Fiber Cement Siding
          68.   Despite Defendants’ knowledge of the Defect and the damage it could cause,

Defendants concealed, omitted, and misrepresented the Siding to consumers.

          69.   At all relevant times, Defendants had a duty to disclose to Plaintiff and Class

Members that the Siding was defective, prone to foreseeable and uniform problems, such as the

problems described herein, and otherwise inherently flawed in design and/or manufacturing such

that the Siding was not suitable for use as an exterior building material.

          70.   Instead, Defendants concealed and continue to conceal the Defect and omit from

their marketing, sales, and advertising material the Defect itself, the fact that they utilize

excessive fly ash in their Siding, and the risks and consequences that can and do result from the

use of the amount of fly ash utilized in the Siding.

          71.   Defendants fail to warn Siding purchasers, installers, and users of the risks of

failure and damages described herein resulting from the Defect.




                                               −11−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 12 of 31




       72.        In discussions with homeowners, installers, and builders after sale of the Siding,

Defendants have concealed and continue to conceal their knowledge of the Defect, and instead

represent that the damage is a result of mishandling of the Siding or installation errors.

       73.        Defendants falsely, wrongly, unfairly, and/or fraudulently represent, mislead, and

deceive consumers about the Siding with statements that include, but are not limited to, the

following:

             a.      “SIDE WITH THE BEST.” 8
             b.      Allura provides “QUALITY PRODUCTS & PROTECTED INVESTMENT” 9
             c.      “Allura provides a top quality, fiber cement product using [it’s] advanced
                     formulation and quality control monitoring.” 10
             d.      “With Allura there’s no warping, fading, weather or insect damage; just
                     gorgeous siding that’s beautifully tough.” 11
             e.      The Siding is “[s]ustainable and durable” 12
             f.      The Siding is “specially formulated for high performance, look[s] like natural
                     wood but [is] fire, bug, moisture, impact and fade resistant with the strength
                     and durability to handle any kind of weather in any climate.” 13
             g.      The Siding is “suitable in both hot and cold climates” 14
             h.      It is a “[l]ow maintenance alternative to wood” 15
             i.      “Combining the appearance and workability of wood with the durability of
                     specially formulated fiber cement, Allura Lap Siding not only looks great but
                     lasts considerably longer than traditional exterior wall cladding or vinyl


8
  https://www.allurausa.com/uploads/resources/128/ALLCO-
0355_Overall_Brochure_w_All_Colors_8.5x11_MECH2_fixed_nocrops.pdf (last accessed
12.18.18).
9
  Id.
10
   Id.
11
   https://www.allurausa.com/fiber-cement-siding-products/lap-siding (Last accessed 12.18.18).
12
   Id.
13
   https://www.allurausa.com/about (last accessed 12.17.18).
14
   https://www.allurausa.com/uploads/resources/128/ALLCO-
0355_Overall_Brochure_w_All_Colors_8.5x11_MECH2_fixed_nocrops.pdf (last accessed
12.18.18).
15
   https://www.allurausa.com/fiber-cement-siding-products/lap-siding (last accessed 12.18.18).

                                                 −12−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 13 of 31




                      siding.” 16
              j.      The Siding is “[v]irtually maintenance-free” 17
              k.      “When it comes to the natural look you want with none of the hassles, Allura
                      Fiber Cement products are all you need. • Durable, engineered to endure harsh
                      weather & high wind climates…Best ROI for homeowners* for 8 years in a
                      row.” 18
        74.        In actuality, the defective Siding is not top quality; it is vulnerable to weather

damage; it is unstable when experiencing normal freeze/thaw cycles and hot and cold

climates; it can warp; it is not tough, durable, or sustainable; it does not deliver a high

performance for fiber cement siding; it is not maintenance-free; it is unlikely the Siding will

outlast traditional exterior wall cladding or vinyl siding, given premature failure within the

first 5-years of installation; it is not hassle-free; the Siding is not all an individual will need;

and it will not serve to be a buyer’s best return on investment.

        75.        The Defect reduces the effectiveness and performance of the Siding and renders

the Siding unsuitable for the purposes for which it is marketed, and advertised.

        76.        The defective Siding suffers premature failure, causing homeowners to repair or

replace their Siding just a few years into the service life of the product.

        77.        Defendants represent that the Siding should last at least 50-Years; however, the

Siding is so brittle that it begins to fail within the first five (5) years of its service life, and all

Siding manufactured, produced, and sold by Defendants will fail prior to the represented and

anticipated useful service life.

16
   https://www.allurausa.com/uploads/resources/128/ALLCO-
0355_Overall_Brochure_w_All_Colors_8.5x11_MECH2_fixed_nocrops.pdf (last accessed
12.18.18).
17
   https://www.allurausa.com/fiber-cement-siding-products/lap-siding (last accessed 12.18.18).
18
   https://www.allurausa.com/uploads/resources/128/ALLCO-
0355_Overall_Brochure_w_All_Colors_8.5x11_MECH2_fixed_nocrops.pdf (last accessed
12.18.18).

                                                 −13−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 14 of 31




       78.     As a result of the Defect, the Siding cracks, chips, flakes, breaks, warps, splits;

suffers discoloration, product shrinkage, and eventually creates leakage paths which may

infiltrate the home and impact the sheathing, framing components, and eventually even the

interior of the home; and causes consequential damages to other property, including adjoining

finishes and walls.

       79.     So while advertised as low-maintenance, the Siding actually requires early,

unexpected maintenance and premature repair and replacement of parts of the Siding or the

entire installation of the Siding. And when the repair and replacement is made with the same

defective Siding, the Siding will require continued maintenance, care, repair, and replacement by

consumers.

       80.     The premature failure of the Siding leaves the underlying structures and other

surrounding property vulnerable to additional damage.

       81.     The failure and shortcomings of the defective Siding also creates a safety hazard

and diminishes the value of the property given, inter aila, that the failing Siding violates building

codes and industry standards.

       82.     The Siding does not perform in accordance with the reasonable expectations of

consumers and is not a suitable building product to be installed on houses or buildings.

       83.     Ultimately, consumers, like Plaintiff and Class Members, relied on Defendants’

false, misleading, unfair, deceptive, and/or fraudulent representations in deciding to purchase the

defective Siding and were harmed due to the same.

       84.     All of Defendants’ Siding is uniformly defective such that a large number of

Kansas homeowners, including Plaintiff, who have the Siding on their homes, buildings, or other

structures have been harmed and suffered consequential damages. Indeed, Plaintiff’s and Class

                                               −14−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 15 of 31




Members’ Siding has, is, or will manifest the Defect in one or more of the ways described herein

(e.g., failing before the time period advertised, marketed, and guaranteed by Defendants; failing

before the time expected by ordinary consumers; cracking, splitting, warping, breaking; and

eventual water intrusion).

       85.     The manifestations of the Defect are so severe that Plaintiff and Class Members

must repair or replace their Siding sooner than one would reasonably expect and Plaintiff and

Class Members will be forced to expend thousands of dollars to repair and replace the Siding,

repair any damage associated with the manifestations of the Defect, and prevent any additional

damage to their homes.

       86.     Though numerous homeowners, installers, and builders have informed

Defendants of the Siding damage that, upon information and belief, was caused by the Defect;

because the Defect is latent and not detectable at the time of purchase until manifestation,

Plaintiff and Class Members were not reasonably able to discover their Siding was and is

defective, despite the exercise of due diligence.

       87.     Plaintiff and Class Members have not received the benefit of the bargain.

       88.     Thus, Plaintiff seeks to recover, for himself and for the Class, at least, the costs of

repairing the damage to their property and replacing their Siding.

       89.     The water intrusion and above-described damages resulting from the Siding

Defect constitutes “occurrences” resulting in “property damage” to property other than

Defendants’ “product” as those are terms commonly defined and used in the typical commercial

general liability insurance policy.




                                               −15−
        Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 16 of 31




                                PLAINTIFF’S EXPERIENCE

Plaintiff John Friday

        90.    Plaintiff Friday resides in Tonganoxie, Kansas, where the defective Siding was

installed on his home.

        91.    In 2015, Plaintiff and his wife contracted for the construction of the Tonganoxie

home.

        92.    In the fall of 2015, Plaintiff began shopping for a fiber cement siding product for

purchase and installation on the home.

        93.    In September of 2015, Plaintiff selected and directly purchased Defendants’

prefinished fiber cement Siding from a nearby Menards store for installation on his new home.

        94.    Plaintiff selected the Siding after reviewing materials and information supplied by

Menards, and expected the Siding to perform as represented by Defendants.

        95.    In August of 2018, Plaintiff noticed that some of his Siding was suffering from

cracking.

        96.    Upon noticing the cracking, Plaintiff performed research and discovered that

other homeowners were complaining of the same problems and that the Siding suffers from a

Defect which causes the damage being suffered by his own Siding.

        97.    Upon information and belief, Defendants knew of and had notice of the Defect

and the resultant damages in the Siding from homeowners, distributors, installers, and builders in

Kansas and other states across the country.

        98.    At a minimum, this Complaint serves as Plaintiff’s notice to Defendants of the

Defect and the damages he has incurred as a result of the Defect and Defendants’ actions.



                                              −16−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 17 of 31




                                CLASS ACTION ALLEGATIONS

       99.        Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23 on behalf of

himself and the following Class defined as follows:

       For the longest period of time allowed by law, all persons and entities that own
       structures within the State of Kansas on which Defendants’ fiber cement Siding is
       or was installed.

       Excluded from the Class are: (a) any judges presiding over this action and members of

their immediate families; (b) any members of the judges’ staff, (c) Defendants, including any

officer, director, or employee of Defendants; (d) any parent company, subsidiary, successor, or

assign of Defendants; (e)any entity in which Defendants have a controlling interest or which has

a controlling interest in Defendants; Defendants’ legal representatives; (f) anyone employed by

counsel in this action; and (g) all persons who properly execute and file a timely request for

exclusion from the Classes.

       100.       Numerosity:   The Class is composed of hundreds or thousands of persons

geographically dispersed throughout the state of Kansas, the joinder of whom in one action is

impractical. Moreover, upon information and belief, the Class are ascertainable and identifiable

from Defendants’ records or identifying marks on the Siding.

       101.       Commonality: Questions of law and fact common to the Class exist as to all

members of the Class and predominate over any questions affecting only individual members of

the Class. These common legal and factual issues include, but are not limited to the following:

             a.      Whether the Siding is defective;
             b.      Whether the Siding prematurely fails;
             c.      Whether Defendants were negligent in the design and manufacture of the
                     Siding;
             d.      Whether the Siding has not performed or will not perform in accordance with


                                                −17−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 18 of 31




                   the reasonable expectations of ordinary consumers;
           e.      Whether Defendants knew or should have known of the Defect;
           f.      Whether Defendants concealed from consumers and/or failed to disclose the
                   Defect to consumers;
           g.      Whether Defendants breached the implied warranty of merchantability by
                   failing to disclose the defect in the Siding and by continuing to sell the
                   defective Siding even after it knew or should have known of the Defect;
           h.      Whether Plaintiff and Class Members are entitled to compensatory damages,
                   including, among other things: (i) compensation for all out-of-pocket monies
                   expended for replacement of Siding and/or installation costs; (ii) the failure of
                   consideration in connection with and/or difference in value arising out of the
                   variance between the Siding as represented and the Siding containing the
                   Defect; and (iii) the diminution of resale value of the structures containing the
                   Siding resulting from the Defect.
           i.      Whether Plaintiff and the Class Members are entitled to replacement of their
                   defective Siding with non-defective Siding; and
           j.      Whether Plaintiff and Class Members are entitled to replacement and repair
                   costs associated with damage caused to their property, other than the Siding;
           k.      Whether Defendants falsely advertised and marketed the Siding to consumers,
                   including builders, installers, distributors, and home owners.
       102.     Typicality: Plaintiff’s claims are typical of the claims of members of the Class as

all such claims arise out of Defendants’ conduct in designing, manufacturing, marketing,

advertising, and selling the defective Siding; Defendants’ conduct in concealing the Defect;

and/or Plaintiff’s and Class Members’ purchase of home(s) with the defective Siding.

       103.     Adequate Representation: Plaintiff will fairly and adequately protect the interests

of the members of the Class and has no interests antagonistic to those of the Class. Plaintiff has

retained counsel experienced in the prosecution of complex class actions, including consumer

class actions involving product liability and product design defects.

       104.     Predominance and Superiority: This class action is appropriate for certification

because questions of law and fact common to the members of the Class predominate over

questions affecting only individual members, and a class action is superior to other available

                                               −18−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 19 of 31




methods for the fair and efficient adjudication of this controversy, since individual joinder of all

members of the Class is impracticable.

       105.    Should individual Class Members be required to bring separate actions, this Court

and courts throughout Kansas would be confronted with a multiplicity of lawsuits burdening the

court system while also creating the risk of inconsistent rulings and contradictory judgments.

       106.    In contrast to proceeding on a case-by-case basis, in which inconsistent results

will magnify the delay and expense to all parties and the court system, this class action presents

far fewer management difficulties while providing unitary adjudication, economies of scale and

comprehensive supervision by a single court.

       107.    Moreover, because of the relatively small size of the typical individual Class

Member’s claims and because most homeowners and/or property owners have only modest

resources, it is unlikely that individual Class Members could afford to seek a full and fair

recovery against Defendants regarding the Defect on their own.

       108.    This is especially true in light of the size and resources of Defendants in this

matter, and a class action is, therefore, the only reasonable means by which Class Members can

obtain relief from these Defendants.

                    ESTOPPEL FROM PLEADING AND TOLLING OF
                      APPLICABLE STATUTES OF LIMITATIONS

       109.    All conditions precedent for filing this Complaint have been satisfied and this

Complaint has been filed prior to the expiration of any applicable statutes of limitations or

statutes of repose. To the extent this is challenged, Defendants are prevented from enforcing

certain filing or notice requirements and time limits.

       110.    Defendants are estopped from relying on any statutes of limitation or repose by


                                               −19−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 20 of 31




virtue of their acts of fraudulent concealment.

       111.     Upon information and belief, Defendants have known of the Defect in the Siding

for years and has concealed it from owners, installers, and builders of the Siding and/or failed to

alert the owners of the defective nature of the Siding.

       112.     Given Defendants’ failure to disclose this known but non-public information

about the defective nature of the Siding – information over which it had exclusive control – and

because Plaintiff and Class Members therefore could not reasonably have known that the Siding

was defective, Defendants are estopped from relying on any statutes of limitations or repose that

might otherwise be applicable to the claims asserted herein.

                                 COUNT I
          UNFAIR AND DECEPTIVE TRADE PRACTICES IN VIOLATION OF
                   KANSAS CONSUMER PROTECTION ACT
                       (KAN. STAT. ANN § 50-626, et seq.)

       113.     Plaintiff individually and on behalf of all others similarly situated, adopts and

incorporates by reference all allegations contained in all prior paragraphs as though fully set

forth herein.

       114.     This action is brought to secure redress for the unlawful, deceptive and unfair

trade practices perpetrated by Defendants on behalf of Plaintiff and Class Members.

       115.     Defendants’ actions and/or omissions as described herein violate Kan. Stat. Ann §

50-626, et seq. (the “KCPA”), which was enacted to protect consumers against unfair, deceptive,

or fraudulent business practices, unfair competition and false advertising in the conduct of any

business, trade, or commerce.

       116.     The KCPA, Kan. Stat. Ann. § 50-626(a), (b) (1) (A), (D), and (F), (2) and

(3)(2018), provides, in pertinent part, as follows:


                                                  −20−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 21 of 31




               (a) No supplier shall engage in any deceptive act or practice in connection with a
                   consumer transaction.

               (b) Deceptive acts and practices include, but are not limited to, the following,
                   each of which is hereby declared to be a violation of this act, whether or not
                   any consumer has in fact been misled:

                      (1) Representations made knowingly or with reason to know that:

                              (A)     Property or services have sponsorship, approval,
                                      accessories, characteristics, ingredients, uses, benefits or
                                      quantities that they do not have;
                              ...

                              (D)     property or services are of a particular standard, quality,
                                      grade, style, or model, if they are of another which differs
                                      materially from the representation;
                              ...
                              (F)     property or services has uses, benefits or characteristics
                                      unless the supplier relied upon and possesses a reasonable
                                      basis for making such representation; or
                              ...

                      (2) the willful use, in any oral or written representation, of exaggeration,
                         falsehood, innuendo or ambiguity as to a material fact;

                      (3) the willful failure to state a material fact, or the willful concealment,
                         suppression or omission of a material fact.

       117.    Defendants knowingly misrepresented and intentionally omitted material

information regarding the Siding by failing to disclose that it was being made with cheaper

products that would result in the Defect.

       118.    Defendants’ misrepresentations and concealment of material facts constitute

unconscionable commercial practices, deception, fraud, false pretenses, misrepresentation,

and/or the knowing concealment, suppression, or omission of materials facts with the intent that

others rely on such concealment, suppression, or omission in connection with the sale and use of

Defendants’ Siding in violation of the KCPA.

                                               −21−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 22 of 31




       119.     Defendants violated the KCPA by, inter alia, knowingly and falsely representing

that Defendants’ Siding was fit to be used for the purpose for which it was intended, when

Defendants knew it was defective, unreliable, and would fail prematurely.

       120.     Defendants violated the KCPA by representing to those who contacted them

regarding the damage that the damage was related to mishandling and installation errors when in

fact it was due to the Defect.

       121.     Defendants violated the KCPA by representing that the product would last 50

years when in fact the product fails prematurely and Defendants misrepresent to Plaintiff and

Class Members that the failure is caused by installation errors and not a defect in the Siding.

       122.     Defendants violated the KCPA by willfully concealing and suppressing the

material fact that the Siding was defective and would prematurely fail.

       123.     Kansas has enacted statutes, such as the KCPA, to protect consumers from

deceptive, fraudulent, and unconscionable trade and business practices such as those alleged in

this Complaint.

       124.     As a direct and proximate result of Defendants’ violations of the KCPA, Plaintiff

and Class Members have suffered and continue to suffer damages. Plaintiff and Class Members

are entitled to compensatory damages, equitable and declaratory relief, punitive damages, costs,

and reasonable attorneys’ fees.

                                           COUNT II
                                         NEGLIGENCE

       125.     Plaintiff individually and on behalf of all others similarly situated, adopts and

incorporates by reference all allegations contained in the prior paragraphs as though fully set

forth herein.


                                               −22−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 23 of 31




       126.    Defendants have a duty to exercise reasonable care in the manufacturing,

processing, distributing, delivering, supplying, inspecting, marketing and/or selling the Siding

that Defendants place into the stream of commerce, including a duty to assure that the product

will perform as intended and will not cause damage as described herein.

       127.    Defendants breached their duty by failing to exercise ordinary care in the

manufacturing, processing, distributing, delivering, supplying, inspecting, marketing and/or

selling the Siding that Defendants placed into the stream of commerce in that Defendants knew

or should have known that the product was defective, did not function as intended, and/or created

a high risk of unreasonable, dangerous, foreseeable consequences.

       128.    The negligence of Defendants, their agents, servants, and/or employees, includes,

but is not limited to, the following acts and/or omissions:

               a.    designing, manufacturing, processing, distributing, delivering, supplying,
   inspecting, marketing and/or selling Siding without thoroughly testing it;

              b.     selling Siding without performing proper and sufficient tests to determine
   the dangers of premature failure to home owners, builders, installers, and other consumers;

             c.      negligently failing to adequately and correctly warn Plaintiff, Class
   Members, and the public, of the risks, potential damage, and dangers of premature failure of
   Defendants’ Siding;

               d.    negligently failing to recall or otherwise notify users at the earliest date
   that it became known that the Siding was, in fact, defective and would prematurely fail;

               e     negligently advertising and recommending the use of the Siding without
   sufficient knowledge as to its manufacturing defect and premature failure;

              f.    negligently representing that Defendants’ Siding was suitable for its
intended purpose when, in fact, it is too brittle to serve as an exterior building product;

               g.     negligently designing and processing the Siding in a manner that would
prematurely fail; and

               h.      in other such ways that may be proven at trial.

                                               −23−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 24 of 31




          129.   Defendants were negligent in the design, manufacturing, processing, distributing,

delivering, supplying, inspecting, marketing and/or selling of Defendants’ Siding in that they:

                 a.     failed to use due care in designing and manufacturing the Siding so
          as to avoid the premature failure when the Siding was used for its intended
          purpose;

                  b.     failing to conduct adequate testing to determine the useful life of
          the Siding; and

                  c.      failing to warn Plaintiff, prior to actively encouraging the purchase
          of the Siding either directly or indirectly, orally or in writing, about the defective
          nature of the product; and

                 d.      in other such ways that may be proven at trial.

          130.   Upon information and belief, despite the fact that Defendants knew or should

have known that the Siding was defective and would prematurely fail, Defendants continued to

design, manufacture, process, distribute, deliver, supply, market, and/or sell Siding to Plaintiff,

Class Members, and/or the consuming public.

          131.   Defendants knew or should have known that consumers such as Plaintiff and

Class Members would foreseeably suffer damage to the Siding and Plaintiff and Class Members’

homes as a result of Defendants’ acts and omissions, as well as failure to exercise ordinary care,

as well as Defendants’ negligent design and formulation of the Siding, as set forth herein.

          132.   Defendants’ negligence was the proximate cause of Plaintiff’s and Class

Members’ damages, injuries, harm, and economic loss which they suffered and will continue to

suffer.

          133.   By reason of the foregoing, Plaintiff and Class Members experienced and/or are at

risk of premature failure of the Siding.

          134.   As a direct and proximate result of Defendant’s misconduct, Plaintiff and Class

                                                  −24−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 25 of 31




Members have been damaged in an amount to be proven at trial.

          135.    In addition to compensatory damages, Plaintiff and Class Members are entitled to

punitive damages, because Defendants’ conduct was gross, oppressive, aggravated, or involved a

breach of trust or confidence.

                                    COUNT III
                 BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

          136.    Plaintiff individually and on behalf of all others similarly situated, adopts and

incorporates by reference all allegations contained in prior paragraphs, as though fully set forth

herein.

          137.    Defendants entered into contracts with retailers, suppliers and/or contractors to

sell the Siding to be installed at Plaintiff’s and the Class Members’ properties.

          138.    Plaintiff and Class Members are intended third-party beneficiaries of those

contracts as it was the clear and manifest intent of Defendants that the contracts were to

primarily and directly benefit buyers, like Plaintiff and Class Members, when the Siding passed

to homeowners through the direct sale of the Siding, as well as through the sale of homes

containing the Siding.

          139.    Defendants warranted that their Siding was merchantable and reasonably fit for

their ordinary purpose as an exterior building product, was free of defects, and would not cause

damage as set forth herein.

          140.    Defendants breached the implied warranty of merchantability by selling Siding

that was and is defective, and not reasonably fit for its ordinary purpose as an exterior building

product and fails long prior to its 50-year expected service life.




                                                −25−
        Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 26 of 31




          141.   Defendants’ defective Siding causes and continues to cause damage as described

more fully herein.

          142.   As a result of Defendants’ breach of the implied warranty of merchantability,

Plaintiff and Class Members have suffered and continue to suffer damages.

                                     COUNT IV
                           FRAUDULENT MISREPRESENTATION

          143.   Plaintiff individually and on behalf of all others similarly situated, adopts and

incorporates by reference all allegations contained in prior paragraphs as though fully set forth

herein.

          144.   Defendants falsely and fraudulently represented to Plaintiff, Class members,

and/or the consuming public in general that Defendants’ Siding would be free from defects, fit

for its customary and normal use as an exterior building product, and not fail prior to the 50-year

useful life touted by Defendants.

          145.   Further, when Defendants were contacted regarding the damages experienced

resulting from the Defect in the Siding, Defendants represented that the damage was not related

to a defect in the product but was the result of mishandling or installation errors.

          146.   That representation made by Defendants is false.

          147.   Defendants, upon information and belief, knew those representations to be false

and/or they willfully, wantonly, and recklessly disregarded whether the representations were

true.

          148.   Defendants made these representations with the intent of defrauding and

deceiving Plaintiff, Class Members and/or the consuming public. The representations evinced

reckless and willful indifference to the safety and welfare of Plaintiff and Class Members.


                                                −26−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 27 of 31




          149.   At the time the aforesaid representations were made by Defendants, Plaintiff and

Class Members were unaware of the falsity of said representations and reasonably believed the

statements to be true.

          150.   In reliance upon said representations, Plaintiff’s and Class Members’ properties

were built using Defendants’ Siding and sustained damage and injury and/or increased risk of

sustaining damage and injury in the future.

          151.   Defendants knew and were aware, or should have been aware, that the Siding was

defective and not fit for its customary and normal use, would prematurely fail, and the resulting

damages were not caused by mishandling or installation errors.

          152.   Defendants knew, or should have known, that the Siding had a potential to and

likely would cause severe damage and injury to property owners and their homes.

          153.   Defendants brought the Siding to the market and acted fraudulently, wantonly,

and maliciously to the detriment of the Plaintiff and Class Members.

          154.   By reason of the foregoing, Plaintiff and Class Members suffered, and continue to

suffer, damage and injury.

                                       COUNT V
                               FRAUDULENT CONCEALMENT

          155.   Plaintiff individually and on behalf of all others similarly situated, adopts and

incorporates by reference all allegations contained in prior paragraphs as though fully set forth

herein.

          156.   Defendants knew or should have known that the Siding was defective in design

and formulation, was not fit for its ordinary and intended use, and failed to perform in

accordance with advertisements, marketing materials and other representations disseminated by


                                               −27−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 28 of 31




Defendants, and with the reasonable expectations of ordinary consumers.

       157.    Defendants fraudulently concealed from and/or intentionally failed to disclose to

Plaintiffs and the Class that the Siding is defective, would prematurely fail, and that the damages

were not the result of mishandling or installation errors.

       158.    Defendants had exclusive knowledge of the defective nature of the Siding at the

time of sale and at all other relevant times. The Defect is latent and not something that Plaintiff

or Class Members, in the exercise of reasonable diligence, could have discovered independently

prior to purchase.

       159.    Defendants had the capacity to, and did, deceive Plaintiff and Class Members into

believing that they were purchasing Siding or homes with Siding free from defects.

       160.    Defendants undertook active and ongoing steps to conceal the Defect. Plaintiff is

not aware of anything in Defendants’ advertising, publicity, or marketing materials that disclosed

the truth about the Defect, despite Defendants’ awareness of the problem.

       161.    The facts concealed and/or not disclosed by Defendants to Plaintiff and Class

members are material facts in that a reasonable person would have considered them important in

deciding whether to purchase (or to pay the same price for) the Siding or the homes containing

the Siding from their builders.

       162.    Defendants intentionally concealed and/or failed to disclose material factors for

the purpose of inducing Plaintiff and the Class to act thereon.

       163.    Plaintiff and the Class justifiably acted or relied upon the concealed and/or

nondisclosed facts to their detriment, as evidenced by their purchase of the Siding and homes

containing the Siding.

       164.    Plaintiff and Class Members suffered a loss of money in an amount to be proven

                                                −28−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 29 of 31




at trial, inter aila, as a result of Defendants’ fraudulent concealment and nondisclosure because:

(a) they would not have purchased the Siding on the same terms if the true facts concerning the

defective Siding had been known; (b) they would not have paid a price premium for the Siding if

they knew of the Defect and that the Siding was likely to fail prematurely, warp, break, crack,

etc.; and (c) the Siding did not perform as promised.

          165.   By reason of the foregoing, Plaintiff and Class Members suffered, and continue to

suffer damage and injury.

                                         COUNT VI
                                    UNJUST ENRICHMENT

          166.   Plaintiff individually and on behalf of all others similarly situated, adopts and

incorporates by reference all allegations contained in prior paragraphs as though fully set forth

herein.

          167.   Plaintiff and Class Members conferred a benefit of more than $1,000 each on

Defendants when they selected and purchased the Siding.

          168.   Defendants have been unjustly enriched in retaining the revenues derived from

Class Members’ purchases of the Siding, the retention of which under these circumstances is

unjust and inequitable because Defendants’ Siding is defective in manufacturing and/or design;

is not fit for its ordinary and intended use; fails to perform in accordance with the

advertisements, marketing materials, and other representations disseminated by Defendants; and

otherwise failed to meet the reasonable expectations of ordinary consumers and caused Plaintiff

and Class Members to lose money and suffer harm as a result thereof.

          169.   Plaintiff and Class Members suffered a loss of money as a result of Defendants’

unjust enrichment because: (a) they would not have purchased the Siding on the same terms if


                                               −29−
      Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 30 of 31




the true facts concerning the defective Siding had been known; (b) they paid an unfair price

premium due to the fact the Siding was represented as guaranteed as free from defects; and (c)

the Siding did not perform as promised.

       170.    As Defendants’ retention of the non-gratuitous benefit conferred on them by

Plaintiff and Class Members is unjust and inequitable, they must pay restitution to Plaintiff and

Class Members for their unjust enrichment.

       171.    Plaintiff and Class Members are entitled to restitution, disgorgement, and/or the

imposition of a constructive trust upon, all profits, benefits, and other compensation obtained by

Defendants from their deceptive, misleading, and unlawful conduct.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, pray

for a judgment against Defendants as follows:

               a.      For an order certifying the Class, pursuant to Fed. R. Civ. P. Rule 23,

appointing Plaintiff as representative of the Class, and appointing the law firms representing

Plaintiff as counsel for the Class;

               b.      For compensatory damages sustained by Plaintiff and the Class;

               c.      For payment of costs of suit incurred;

               d.      For both pre-judgment and post-judgment interest on any amounts

awarded;

               e.      For payment of reasonable attorneys’ fees and expert fees as may be

allowable under applicable law; and

               f.      For such other and further relief as the Court may deem just and proper.



                                                −30−
       Case 2:18-cv-02701-DDC-TJJ Document 1 Filed 12/19/18 Page 31 of 31




                                       JURY DEMAND

        Plaintiff individually and on behalf of Class Members, hereby demand a trial by jury as to

all issues so triable.



Dated: December 19, 2018                             By: _/s/ Brittany A. Boswell___________
                                                     Brittany A. Boswell
                                                     Kansas Reg. No. 27399
                                                     Mitchell Breit (pro hac vice forthcoming)
                                                     SIMMONS HANLY CONROY
                                                     112 Madison Avenue
                                                     New York, New York 10016-7416
                                                     Telephone: (212) 784-6400
                                                     Facsimile: (212) 213-5949
                                                     bboswell@simmonsfirm.com
                                                     mbreit@simmonsfirm.com

                                                     Attorneys for Plaintiff and Proposed Class




                                              −31−
